Judgment, Supreme Court, New York County, entered May 10, 1977, granting a permanent stay of arbitration is unanimously reversed so far as appealed from, on the law, and the matter is remanded to the Supreme Court for a hearing on the issue of whether there was a valid agreement of arbitration, with $40 costs and disbursements of this appeal to appellant. The fact pattern in this case is very close to that considered in Matter of Lensol Fabrics Co. (Arcola Fabrics Corp.) (46 AD2d 753), and as in the Lensol case, on this fact pattern, we think a hearing is required. Concur —Kupferman, J. P., Birns, Silverman and Lane, JJ.